Title: To Benjamin Franklin from Francis-Geron Masseure, 30 November 1778
From: Masseure, Francis-Geron
To: Franklin, Benjamin


St. Malo, Novm ye. 30. 1778
May it Please your Excellency I have Taken Liberty of Righting these Few Lines and hope they will find your Excellency well and am Very Sorow to in form your Excellency of My sad Misfortune of Falling into the hands of the Enemy on the 9 Day of Sepm. as I had a packit on Board from his Excellency Partrick Henry of Virginia which was to have been Dispatcht. to your Excellency att. Paris on My arivel But as I found I Must fall a Sacrafice to the Enemy I throw it overboard acording to My orders: and I have the Pleasure to in form your Excellency of My Ascape from the Enemy on the 30. November and am att Present in Sant. Malo. wateend on oppertunaty to Proseed to Virginia from whence I Came if your Excellency has aney Vassell fiting out for a mareca and in want of a Commander I Should be grately Obligd. to your Excellencys. Sarves and Very Glad to Sarve My Cuntry. I Left Virginia on the 31. of July on board of a Schooner belonging to Virginia. . . . I have the Pleasure to in form your Excellency that when I Left Virginia the in habatence ware in high Spririts and Detarmind to Siport there in Depandence with a Spirit becoming The Suns of Liburty. I have Northing of News to inform your Excellency with but what is Reported to Day which is Very Oncerten that is The French has taken Monserat and The Granarda. . . .
I Should be Gratly Obligd. to your Excellency for an answare by the first Post.
I Conclud in Being your Excellencys. Most Obedant Humble Servent—
Francis Geron Masseure
 
Addressed: To / His Excellency / Benjaman. Franklin Esqr. / att. / Paris—
